DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Status of Claims
This action is in response to the RCE filed 22 December 2021. 
Claims 1, 10 and 19 were amended 22 December 2021. 
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heindl (US 2020/0074632 A1) in view of Luo (US 7,903,861 B2) and further in view of Diamandis (WO 2019/084697).

CLAIM 1-
Heindl teaches the limitations of:
A method for processing digitized radiology images to perform a tissue density assessment, the method comprising: (Heindl teaches that the computer-aided method takes mammograms (radiology images) to determine tissue density (para [0027]))
analyzing a set of radiology images of a patient’s tissue with a tissue density classifier (Heindl teaches that the mammograms are analyzed using multiple density classifications under the BI-RADS system (para [0017-0021])) 
comprising a first machine learning classifier and a second machine learning classifier (The specification teaches that each machine learning classifier corresponds to the CNN classifier which classifies the image into density classes (para [0063 of the specification) and this is what Heindl teaches that each CNN classifier relates to a tissue type and density (para [0061-0063])) 
tissue density classes (Heindl teaches the use of the BIRADs system and the Tanar system (para [009-0026]))

Heindl does not explicitly teach a feature vector but does teach the use of machine learning vectors, however Luo teaches:
wherein the first machine learning classifier is trained with first training images to produce a plurality of first probabilities for each radiology image indicating a likelihood of that image belonging to at least four different corresponding tissue density classes each associated with an amount of high density tissue present in that image (Luo teaches that it is well-known in the art that machine-learning in pattern recognition uses a feature vector that are associated with an image to be classified which reads on the specification’s explanation of machine learning classifiers (para [0063]) (col lines 32-41) and Luo teaches that the system uses probability vectors (i.e., multiple machine learning classifiers) that indicate the probability that the image is related to a multiple density types (ie., high or low density) (col 6-7 lines 63-67 and lines 1-10) and the invention uses the four classifications of breast tissue (col 7 lines 48-52))
wherein the second machine learning classifier is trained with second training images to produce second probabilities for each radiology image indicating a likelihood of that image belonging to at least two different corresponding second classes (Luo teaches that it is well-known in the art that machine-learning in pattern recognition uses a feature vector that are associated with an image to be classified which reads on the specification’s explanation of machine learning classifiers (para [0063]) (col lines 32-41) and Luo teaches that the system uses probability vectors (i.e., multiple machine learning classifiers) that indicate the probability that the image is related to  multiple density types (i.e., high or low density) (col 6-7 lines 63-67 and lines 1-10) and is then may be identified using three pre-trained classifiers (col 6 lines 16-22))
generating a features vector, for each processed image in the set of radiology images  (Luo teaches that the images are processed and use feature vectors to determine patterns in the images (col 5 lines 32-41) and that the radiological images are mammograms (col 3 lines 35-45))wherein the features vector for each processed image includes the first and second probabilities for that processed image produced by the first and second machine learning classifiers (Luo teaches that it is well-known in the art that machine-learning in pattern recognition uses a feature vector that are associated with an image to be classified which reads on the specification’s explanation of machine learning classifiers (para [0063]) (col 5 lines 32-41) and Luo teaches that the system uses probability vectors (i.e., multiple machine learning classifiers) that indicate the probability that the image is related to a multiple density types (i.e., high or low density) is outputted with the mammogram (i.e., image) (col 6-7 lines 63-67 and lines 1-20))
and determining a final tissue density classification for the patient’s tissue from among the tissue density classes by a decision classifier based on the features vector for each processed image in the set of radiology images (Luo teaches the final decision of classifying the density of the tissue is made by combining all of the mammograms of the same examination and by determining the feature vectors (col 6 lines 16-20 and col 7 lines 1-20)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heindl to integrate the application of accounting for feature vectors of the images of Luo with the motivation of automated techniques for density classification are more accurate by optimizing image display (see: Luo, col 2 lines 37-44).

Heindl in view of Luo does teach the use of tissue density classes but does not explicitly teach, however Diamandis teaches: 

and wherein each second class includes at least two of the tissue …classes of the first machine learning classifier that are non-overlapping with the tissue …classes of each other second class (Diamandis teaches that their CNN uses multiple classifiers such as 10 classes to identify the different tissues which all have inherently different densities(i.e., normal tissue, nonlesional tissue, and lesional tissue) and the classifiers may be customized so that the classes do not overlap (para [0201,0204, 0213], Figure 31, Figure 46C)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heindl in view of Luo to integrate the application of multiclass CNN tissue recognition of Diamandis with the motivation of automated techniques for density classification are more accurate by using multiple machine learning classifiers (see: Diamandis, para [0204]).


CLAIM 2-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 1. Regarding claim 2, Heindl further teaches: 
wherein analyzing the set of radiology images with the tissue density classifier comprises analyzing the set with an unsupervised patch model classifier (Heindl teaches both unsupervised machine learning when generating machine learning data sets (i.e., classifications of the data) (para [0067-0068 and 0073-0074]))
and a risk classifier (Heindl teaches that the risk classifier is determined using Tabar which determines the risk of the tissue type class in 5 categories (Figure 2 and para [0009-0014])) 

Heindl does not explicitly teach a feature vector but does teach the use of machine learning vectors, however Luo teaches:

wherein results of the risk classifier for each processed image are added to the features vector for that image (The specification and Figure 4 show that the results of the risk classifier are the probabilities of the image belonging to the classification (para [0032]) and this is what Luo teaches that the probabilities of the image being classified into the groupings is part of the feature vectors  (col 6-7 lines 63-67 and lines 1-20))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heindl to integrate the application of accounting for feature vectors of the images of Luo with the motivation of automated techniques for density classification are more accurate by optimizing image display (see: Luo, col 2 lines 37-44).

CLAIM 3-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 2. Regarding claim 3, Heindl further teaches: 
wherein the unsupervised patch model classifier segments each image of the set of images into a plurality of cells and labels each cell (Heindl teaches that unsupervised learning takes the unlabeled data sets and labels it according to patterns of the clustering of the datum (i.e., plurality of the cells and labeling of the subsequent cells) (para [0068]))
based on an intensity…in the cell (Heindl teaches that the intensity levels of the images (i.e., resolution) are used to identify the regions of interest (para [0030])) 

Heindl does not explicitly say “pixel” however, Luo teaches: 
intensity of pixels (wherein the plurality of image features includes one or more of: pixel image intensity (claim 14)



CLAIM 4-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 3. Regarding claim 4, Heindl further teaches: 
wherein an output of the unsupervised patch model classifier is provided to the risk classifier (Heindl teaches that the system may use unsupervised modeling to execute the invention (i.e., determining risk classifiers) (para [0086] and [0073-0074])) that determines a likelihood of classification in to a class corresponding with a reduced risk of hidden cancerous masses (Heindl teaches that the risk classifier is determined using Tabar which determines the risk of the tissue type is considered (i.e., likely) to be in classes 1-3 which are lower risk (para [0009-0015])) 
and a likelihood of classification into a different class corresponding with an increased risk of hidden cancerous masses due to a presence of high density tissue (Heindl teaches that the risk classifier is determined using Tabar which determines the risk of the tissue type class in 5 categories and that the image is considered (i.e., likely) to be higher risk in classes 4-5 (Figure 2 and para [0009-0015]))

CLAIM 5-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 2. Regarding claim 5, Heindl further teaches:
analyzing the set with the first machine learning classifier to classify the images into one of four of the tissue density classes (Heindl teaches that the mammograms are analyzed using a four-class system of multiple density classifications under the BI-RADS system (para [0017-0021])) (Heindl teaches that each of the four classifications are related to breast density and the amount of density (i.e., high) associated with each class is determined (para [0017-0021])) and  (The specification teaches that each machine learning classifier corresponds to the CNN classifier which classifies the image into density classes (para [0063 of the specification) and this is what Heindl teaches that each CNN classifier relates to a tissue type and density (para [0061-0063]))
analyzing the set with the second machine learning classifier to classify the images into one of two of the second classes (Heindl teaches that the images are classified into two groups: with parenchyma and no parenchyma to create two output groups (Figure 2)) and  (The specification teaches that each machine learning classifier corresponds to the CNN classifier which classifies the image into density classes (para [0063 of the specification) and this is what Heindl teaches that each CNN classifier relates to a tissue type and density (para [0061-0063]))
wherein a first class is associated with a presence of low density tissue and another class is associated with a presence of high density tissue (Heindl teaches that each of the four classifications are related to breast density and the high (or lower) amount of density associated with each class is determined (para [0017-0021]))  

CLAIM 6-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 5. Regarding claim 6, Heindl further teaches:
wherein the four tissue density classes are ordered based on increasing amounts of dense tissue (Heindl teaches that each of the four classifications are related to breast density and the high or low amount of density associated with each class is determined, with classification D as the highest amount of density (para [0017-0021]))  

CLAIM 7-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 5. Regarding claim 7, Heindl further teaches:
wherein the first class comprises a first combination of two adjacent ordered tissue density classes (Figure 2 shows that when the image is classified within the first classification of “with parenchyma” it then undergoes classification of the Taber class prediction (i.e., risk prediction) and the density prediction (i.e., BI-RADS))
and wherein the other class comprises a second combination of two adjacent ordered tissue density classes (Figure 2 shows that when the image is classified within the second classification of “no parenchyma” it then undergoes classification of the Taber class prediction (i.e., risk prediction) and the density prediction (i.e., BI-RADS) which are adjacent in the figure)

CLAIM 8-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 2. Regarding claim 8, Heindl further teaches:
wherein the unsupervised patch model classifier and the risk classifier each comprises at least one convolutional neural network (CNN) (In some embodiments, each CNN node may have been trained to focus on a specific aspect of breast density or tissue type/pattern, or an ensemble of different CNN nodes and/or models may be used in combination to classify the sample patches and/or mammographic images. As an example, FIG. 1a depicts two CNN models 104a that are independently trained to predict tissue type/pattern and breast density (para [0061]))

CLAIMS 10-17-
Claims 10-17 are significantly similar to claims 1-8 and are rejected upon the same art as recited in claims 1-8 respectively. 

CLAIM 19-
Claim 19 is significantly similar to claim 1 and is rejected upon the same art as recited above. 

CLAIM 20-
Claim 20 is significantly similar to claims 2-4 and is rejected upon the same art as recited in claims 2-4. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heindl (US 2020/0074632 A1) in view of Luo (US 7,903,861 B2) further in view of Diamandis (WO 2019/084697) and further in view of De Fauw (US 2019/0005684 A1).


CLAIM 9-
Heindl in view of Luo and further in view of Diamandis teaches the claim limitations of claim 2. Regarding claim 8, Heindl further teaches:
The first machine learning model classifier with four tissue density classes, wherein the four tissue density classes are ordered (Heindl teaches that the tissue density is in four output classes based on BI-RADS and are ordered from A-D (para [0063]) and Figure 2) and  (The specification teaches that each machine learning classifier corresponds to the CNN classifier which classifies the image into density classes (para [0063 of the specification) and this is what Heindl teaches that each CNN classifier relates to a tissue type and density 
and the second machine learning classifier with two classes (Figure 2 shows that when the image is classified within the second classification of “no parenchyma” it then undergoes classification of the Taber class prediction (i.e., risk prediction) and the density prediction (i.e., BI-RADS)) and  (The specification teaches that each machine learning classifier corresponds to the CNN classifier which classifies the image into density classes (para [0063 of the specification) and this is what Heindl teaches that each CNN classifier relates to a tissue type and density (para [0061-0063]))

Heindl does teach loss functions to teach the machine-learning model (para [0072]), however does not explicitly teach what De Fauw teaches:  
and a loss function is used to penalize non-adjacent classification errors (In some cases, the loss function may incorporate different penalty values for each possible misclassification of each possible classification output. In a particular example, the classification outputs may be referral scores and the possible classification outputs may be "routine" and "urgent". In this example, the penalty values may include a first penalty value for generating a classification output indicating a "routine" referral when the training classification output is "urgent", and a second penalty value for generating a classification output indicating an "urgent" referral when the training classification output is "routine" (para [0088]); wherein the specification describes a non-adjacent classification error as being classified into the incorrect group (para [0054]))
wherein an entropy function is used to penalize classification errors (Entries in the matrix may correspond to penal­ties; thus diagonal values may have entries of zero and, for example, a misclassification or an urgent referral as merely for observation may be given a high penalty. The scaling factors for each class may be learned by training to reduce an overall cost defined by the penalty matrix, for example applying a softmax layer to the pseudo-probabilities and using a weighted cross-entropy loss (para [0064]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heindl in view of Luo and further in view of Diamandis to integrate the application of specific loss and entropy functions when training the machine learning model of De Fauw with the motivation of ensuring that the images aren’t misclassified (see: De Fauw, paragraph 64).

Response to Arguments
The arguments filed 22 December 2021 have been fully considered. 
Regarding the arguments pertaining to the 112(a) rejection, these arguments are persuasive. The claim amendments overcome the 112(a) rejection.
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly found reference of Diamandis teaches that a multi-class CNN uses multiple machine learning classifiers to classify images that include tissue density classes of the first machine learning classifier that are non-overlapping with the tissue density classes of each other second classes. 
The dependent claims rely on the arguments of the independent claims and are rejected upon the same reasons as stated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                            
/ROBERT A SOREY/Primary Examiner, Art Unit 3626